DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior arts disclose of the general aspect of “operating in various modes based on operating characteristic of device” see Johansen et al. (US 2017/0164120A1) & Cole (US 2014/0044286 A1) & Kailli (US 2013/0022221).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (s) 1-5, 11-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priyantha et al. (US 2015/0326985 A1) and Benway et al. (US 2017/0061950 A1).

Claim 1, the prior art disclose of a device, comprising: memory; and at least one processor configured to: operate the medical device according to a first mode 

	Although, the prior art art mentioned of general device but it lacked such device as being a medical device. But Benway disclose of such medical device therein (par [27, 31]). Thus, one of the ordinary skills in the art could have modified the art by adding such medical device for monitoring the user’s medical conditions. 

2. The medical device of 1, wherein to determine that at least one of the one or more operating conditions satisfy one or more threshold conditions, the at least 


3. The medical device of claim 1, wherein the input signals comprise sound signals and where to determine that at least one of the one or more operating conditions satisfy one or more threshold conditions, the at least one processor is configured to: determine that input signals received by the medical device include a voice of a person (P-par [57]).  

4. The medical device of claim 1, wherein to determine that at least one of the one or more operating conditions satisfy one or more threshold conditions, the at least one processor is configured to: determine that the computing device is communicatively coupled to the medical device (the prior art only deal with input 

5. The medical device of claim 1, wherein the one or more threshold conditions are set based on historical information regarding operation of the medical device in one or more modes (P-par [13]/historical information may be used with machine learnings).  

11. A method, comprising: operating a device according to a first mode (fig.1 (18-22); par [12]/the device may operate in low mode), monitoring, by the device, one or more operating conditions of the medical device, wherein the one or more operating conditions include one or more of an orientation of the device, input signals received by the medical device, or communications between the medical device and a computing device configured to be communicatively coupled with the device (fig.1 (16); par [12]); determining that at least one of the one or more operating conditions satisfy one or more threshold conditions; and responsive to the determining that at least one of the one or more operating conditions satisfy one or more threshold conditions, configuring the device to operate according to a second mode(par [12-13, 40-41]).    

	Although, the prior art mentioned of general device but it lacked such device as being a medical device. But, Benway disclose of such medical device therein (par [27, 31]). Thus, one of the ordinary skills in the art could have modified the art by adding such medical device for monitoring the user’s medical conditions. 

12. The method of claim 11, wherein determining that at least one of the one or more operating conditions satisfy one or more threshold conditions comprises: determining that the orientation has changed (P-fig.1 (16); par [12]).  

13. The method of claim 11, wherein determining that at least one of the one or more operating conditions satisfy one or more threshold conditions comprises: determining that the input signals received by the medical device include characteristics that correspond to a recipient of the medical device (P-par [57]).    

14. The method of claim 11, wherein determining that at least one of the one or more operating conditions satisfy one or more threshold conditions comprises: determining that the computing device is receiving input from a recipient of the 

18. The method of claim 11, the method further comprising using the first mode while a recipient of the medical device is asleep and using the second mode while the recipient is awake (P-par [12]).  

Claim 19, the method of claim 11, but the prior art never mentioned as further comprising: applying, with the medical device, stimulation signals to a recipient of the medical device (P-fig.3; par [12, 14, 31]/the acceleration signal to activate).  .  

20. The method of claim 19, further comprising adjusting power consumed by generation of the stimulation signals based on an operating mode of the medical device (P-fig.3; par [12, 14, 31]/the acceleration signal to activate).  


Claim (s) 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priyantha et al. (US 2015/0326985 A1) and Benway et al. (US 2017/0061950 A1) and Zhang (US 2016/0161985 A1).

6. The medical device of claim 1, but the prior art never specify as wherein the at least one processor is configured to: determine a time period that the medical device has been operating in one or more modes; and adjust one or more threshold conditions for operating in one or more other modes based on the time period.  

	But the general concept as having a processor is configured to: determine a time period that the medical device has been operating in one or more modes; and adjust one or more threshold conditions for operating in one or more other modes based on the time period (Zhang-par [35, 40]). Thus, one of the ordinary skills in the art could have modified the art by adding such period that the medical device has been operating in one or more modes; and adjust one or more threshold conditions for operating in one or more other modes based on the time period so as to conserve and prolong batter life. 



	But the general concept as reconfiguring the medical device to operate according to the first mode, wherein one or more threshold conditions for reconfiguring the medical device to operate according to the first mode are based on a time period since the medical device was configured to operate according to the second mode (Zhang-par [35, 40]). Thus, one of the ordinary skills in the art could have modified the art by adding such reconfiguring the medical device to operate according to the first mode, wherein one or more threshold conditions for reconfiguring the medical device to operate according to the first mode are based on a time period since the medical device was configured to operate according to the second mode so as to conserve and prolong batter life. 

Claim (s) 7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priyantha et al. (US 2015/0326985 A1) and Benway et al. (US 2017/0061950 A1) and Van Gerwen (US 2013/01099909 A1).

7. The medical device of claim 1, but the art never mentioned as wherein the medical device comprises an external unit and an implantable unit, wherein the external unit comprises a first sensor and a first processor and the implantable unit comprises a second sensor and a second processor, and wherein in the first mode the medical device is configured to receive first input signals via the first sensor and to process the first input signals with the first processor, and wherein in the second mode the medical device is configured to receive second input signals via only the second sensor and to process the second input signals with only the second processor.  

	But the general concept of having a certain medical device including an external unit and an implantable unit, wherein the external unit comprises a first sensor and a first processor and the implantable unit comprises a second sensor and a second processor, and wherein in the first mode the medical device is 

Claim 16, the method of claim 11, but the art never mentioned as wherein the medical device is a prosthesis.  

. 

 Claim (s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priyantha et al. (US 2015/0326985 A1) and Benway et al. (US 2017/0061950 A1) and Solum et al. (US 2015/0036853 A1).

8. The medical device of claim 1, but the art never mentioned as wherein responsive to the determining that at least one of the one or more operating conditions satisfy one or more threshold conditions, the at least one processor is configured to: generate information for providing at least one of a visual indication or an audible indication that the medical device is operating according to the second mode.  

The general concept of generate information for providing at least one of a visual indication or an audible indication that the medical device is operating according to the a certain mode is noted (fig.1; par [9]). Thus, one of the ordinary skills in 

9. The medical device of claim 8, wherein the at least one processor is further configured to communicate the information to a separate device, wherein the separate device is configured to display the visual indication or provide the audible indication (S-fig.1; par [9]).  

10. The medical device of claim 8, wherein the medical device comprises stimulation electronics configured to apply stimulation signals to a recipient of the medical device, and wherein the at least one processor is further configured to control the stimulation electronics to generate the audible indication (the prior art only deal with visual indication and thus the other issue regarding the elective audio indication is not given weight, since the claim(s) is related to various choices which may be selected).  



Claim (s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Priyantha et al. (US 2015/0326985 A1) and Benway et al. (US 2017/0061950 A1) and Kofod-Hansen et al. (US 2014/0321682 A1).

15. The method of claim 11, but the art lacked of the aspect of the method further comprising obtaining from a recipient of the medical device or other person confirmation before configuring the medical device to operate according to the second mode.  

	The concept of having such method of obtaining from a recipient of the medical device or other person confirmation before configuring the medical device to operate according to the second mode (par [58-59]). Thus, one of the ordinary skills in the art could have modified the art by adding such obtaining from a recipient of the medical device or other person confirmation before configuring the medical device to operate according to the second mode so as to avoid the risk of unintentionally power the device. 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.